Cynar, P.J.
(concurring in part, dissenting in part). While disagreeing on whether the right to recovery for loss of consortium exists, I am in total agreement with the majority on the handling of the other issues and the decision to reverse and remand.
*386The loss of consortium claim has long been recognized as an element of damages in Michigan. In Montgomery v Stephan, 359 Mich 33; 101 NW2d 227 (1960), the Michigan Supreme Court held that a wife states a valid cause of action in a suit for loss of consortium, which the Court described as "conjugal fellowship”.
Loss of consortium has continued to be recognized in Michigan and its definition has been expanded to include "society, companionship, service, affection, and all other incidents of the marriage relationship”. Washington v Jones, 386 Mich 466, 472; 192 NW2d 234 (1971), Kailimai v Firestone Tire & Rubber Co, 87 Mich App 144, 148; 273 NW2d 906 (1978).
Applying the definitions in the above-cited cases, it is clear that a loss of consortium claim is a noneconomic claim: a claim for, in part, fellowship, companionship, and affection rather than loss of wages.
However, the defendant argues that even if a consortium claim is a noneconomic tort claim historically allowed in Michigan, the enactment of the Michigan no-fault insurance act excludes recovery for loss of consortium claims.
The defendant cites MCL 500.3135; MSA 24.13135, which reads in part:
"A person remains subject to tort liability for noneconomic loss * * * only if the injured person has suffered death, serious impairment of body function or permanent serious disfigurement.” (Emphasis added.)
The defendant argues that the only reasonable interpretation of this section is that the term "injured party” refers to the person seeking damages; in this case, the wife and not the victim. Accordingly, since the wife has only suffered the *387loss of her husband’s companionship and affection she is precluded from recovery. This writer disagrees with defendant’s interpretation.
In Attorney General ex rel Ins Comm’r v Michigan Property & Casualty Guaranty Ass’n, 80 Mich App 653; 263 NW2d 918 (1978), the Court noted that laws applicable to insurance are to be "liberally construed in favor of policyholders, creditors and the like”. Furthermore, the Court quoted as follows:
" 'In Attorney General ex rel Common Council of the City of Detroit v Marx, 203 Mich 331 [168 NW 1005 (1918)], we quoted the following from 2 Lewis’ Sutherland Statutory Construction (2d ed), § 490:
" ' " 'Statutes will be construed in the most beneficial way which their language will permit to prevent absurdity, hardship or injustice; to favor public convenience and to oppose all prejudice to public int6r©sts **
" 'In Sibley v Smith (syllabus), 2 Mich 486 [(1853)], and again in Detroit Common Council v Engel, 207 Mich 106 [173 NW 547 (1919)], we said:
"' "In construing statutes of doubtful meaning, courts are authorized to collect the intention of the legislature from the occasion and necessity of the law — from the mischief felt, and the objects and remedy in view — and the intention is to be taken, or presumed, according to what is consonant to reason and good discretion.” ’ Id. at 44-45.” Id., 657.
This policy of liberal interpretation in favor of .the policyholder was specifically applied to the construction of the Michigan no-fault statute in Bierbusse v The Farmer’s Ins Group of Companies, 84 Mich App 34; 269 NW2d 297 (1978), where the Court stated:
"The no-fault automobile statute is remedial in nature, attempting to correct the deficiencies found in the *388old tort system. See, Shavers v Attorney General, 65 Mich App 355, 366; 237 NW2d 325 (1975), lv gtd, 396 Mich 869 (1976). Remedial statutes are to be construed liberally in favor of the persons intended to be benefited by the statute. Hockenhull v Cutler Hubble, Inc, 39 Mich App 163; 197 NW2d 344 (1972), Hite v Evart Products Co, 34 Mich App 247, 252; 191 NW2d 136 (1971).” Id., 37.
Furthermore, the basic purpose of no-fault insurance is to insure the compensation of persons injured in auto accidents. Pollock v Frankenmuth Mutual Ins Co, 79 Mich App 218; 261 NW2d 554 (1977).
Accepting the principles that the: (1) purpose of the no-fault act is to compensate persons injured in auto accidents; (2) noneconomic claims of loss of consortium have long been recognized in Michigan as a valid claim for damages; and (3) Michigan no-fault act did not specifically exclude claims for lost consortium, this writer finds that the Michigan no-fault insurance act does not bar a spouse’s claim for a lack of consortium.
I am in agreement with Warner v Brigham, 90 Mich App 640; 282 NW2d 428 (1979), where the majority held that a loss of consortium comes within the no-fault act, specifically § 3135, where the spouse of the claimant has suffered a serious impairment of body function under MCL 500.3135(1); MSA 24.13135(1). However, as indicated in Warner v Brigham, supra, the injured plaintiff must establish serious impairment of body function as a threshold requirement to recover in tort. Further, as expressed by Judge Mackenzie in her opinion, recovery for future damages is precluded during the time when the injured person does not suffer from a serious impairment of body function.